Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see REMARKS, filed on 10/21/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 as being unpatentable over You et al., (Pub. No.: US 2021/0014028 A1), in view of Malladi et al., (Pub. No.: US 2010/0027697 A1) have been fully considered and are persuasive.  Therefore, the non-final rejection dated 07/20/2021 has been withdrawn.  

Allowable Subject Matter
3.	Claims 1-4, and 6-9 (now 1-8) are allowed.  The following is an examiner’s statement of reasons for allowance: The arguments found to be persuasive.  The main reason of allowance is the amendments of the limitations especially in claims 1 and 6 which are not found in cited references.  Further, the prior arts on record do not suggest following:
	“configuring not to transmit a Hybrid Automatic Repeat Request (HARQ) feedback for a DL HARQ process;”
“based on detecting a first Physical Downlink Control Channel (PDCCH) for the DL HARQ process, starting a timer for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process regardless of whether decoding of DL data related to the first PDCCH is successful or not, without transmitting the HARQ feedback; and”
“monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer is running.”
	Thus, the claims being interpreted in light of applicant’s disclosure and in view of persuasive arguments are found to distinguish over the arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463